DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed February 3, 2021 has been received and considered for examination.  Claims 1-5 and 8-16 are presently pending.  

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: (*to correct lack of antecedent basis errors)

In claim 9, line 2, after “an amount of” replace “the” with “a”
In claim 13, line 3, after “recipe,” replace “the” with “a”
In claim 14, line 3, after “recipe,” replace “the” with “a”
In claim 15, line 3, after “recipe,” replace “the” with “a”
In claim 16, line 3, after “recipe,” replace “the” with “a”


Allowable Subject Matter
4.	Claims 1-5 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest, in the claimed environment, wherein the scent dispensing device includes an electric motor that drives a gearhead which pushes a piston to dispense a quantity of a scent in a respective container, and an encoder is coupled to the electric motor and is configured to count step movements of the gearhead, wherein the electric motor controls the dispensing of the 
Regarding independent claim 12, Artal discloses (para [0069]-[0080], [0082]-[0084]) a system (device 1) comprising: a user terminal (user interface 14) configured to receive an input of a recipe to form a scent based on one or more quantities of different scents chosen from a plurality of different scent ingredients (para [0078]); and a scent dispensing device (1) that includes: a communication interface (controller 16) configured to receive the recipe from the user terminal (14), a plurality of containers (CS), each containing one of the plurality of different scent ingredients (FI, F2); wherein the scent dispensing device is configured to separately cause the plurality of containers (CS) to dispense a quantity of a respective scent ingredient onto a single medium (test strip 13 or bottle B as selected by the user) according to the recipe (see figure 1; para [0082]-[0084]).
However, with respect to the independent claims 1 and 12, Artal does not teach or suggest an electric motor that drives a gearhead which pushes a piston to dispense a quantity of a scent in a respective container, and an encoder is coupled to the electric motor and is configured to count step movements of the gearhead, wherein the electric motor controls the dispensing of the quantity of the scent based on the count detected by the encoder.
Therefore, claims 1-5 and 8-16 are allowable over the prior art.   


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796